Citation Nr: 0500946	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  98-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
actinic keratoses of multiple sites, including the arms, 
hands, face, and neck.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 
April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans' Affairs 
(VA) Regional Office (RO.  The Board remanded the instant 
claim in October 1999, for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims that his service-connected actinic 
keratoses is more severe than the current 10 percent 
evaluation reflects.  He claims that he has itching, 
bleeding, and scarring related to his disability.  

When initially awarded service connection, the disability 
contemplated involvement of the veteran's left arm.  The 
disability at issue has since been characterized as involving 
both arms, hands, the face and neck.  In addition, while the 
appeal was being developed, the criteria for evaluating skin 
disabilities were changed.  The record does not reflect that 
the old criteria for evaluating disfiguring scars of the 
head, face and neck were considered at the agency of original 
jurisdiction.  Fairness requires that they be.  

Under the circumstances, this case is remanded to the RO via 
the Appeals Management Center in Washington, DC. for the 
following:  

1.  Obtain VA outpatient treatment records related 
to the veteran's skin condition since June 2000 , 
if any, and associate those records with the claims 
folder.  

2.  Schedule the veteran for an appropriate VA 
examination in dermatology to assess the severity 
of his service-connected actinic keratoses 
affecting his face, neck, arms and hands.  The size 
and nature of any pertinent scars should be 
described together with the extent of any head, 
face or neck disfigurement, and the percentage of 
the veteran's body affected by the disability.  
Whether systemic therapy is needed to treat the 
disability should be addressed.  

3.  Readjudicate the veteran's claim for 
entitlement to an increased initial rating for his 
actinic keratoses.  This should include 
consideration of the criteria under Diagnostic Code 
7800 in effect prior to and after August 30, 2002, 
as well as Diagnostic Code 7806.  Appropriate 
consideration also should be given to staged 
ratings.  

4.  If the benefit sought on appeal remains denied, 
the veteran and his representative should be 
furnished a supplemental statement of the case and 
given the appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


